                Case 3:19-cv-01188-EMC Document 51 Filed 05/04/19 Page 1 of 4



     Jaron Brignac
1
     16450 Palomino PL, 204
2    Santa Clarita, CA 91387
     Office Phone: (818) 738-9861
3

4    Pro Per,
5

6

7

8                           UNITED STATES DISTRICT COURT
9                         NORTHERN DISTRICT OF CALIFORNIA
10

11

12

13
     JARON BRIGNAC, an individual,               Case No.: 2:19-cv-01188-EMC

14                     Plaintiff,                [PROPOSOED]ORDER
15              vs.
16
     YELP, INC.; A California
17   Corporation,
     1-10, INCLUSIVE,
18

19

20
                        Defendants.

21

22

23

24

25

26

27                                           1

28                                  [PROPOSOED]ORDER
             Case 3:19-cv-01188-EMC Document 51 Filed 05/04/19 Page 2 of 4




1          Application for a Temporary Restraining Order came on for hearing on
2    _______ 2019, in Courtroom 5, 17th Floor, 450 Golden Gate Avenue, San
3    Francisco, California.
4          The Court, after considering the papers filed in support of Plaintiffs’
5    Application, argument of counsel and good cause appearing thereof hereby
6    GRANTS Plaintiffs’ Application for the issuance of a temporary restraining order.
7

8                                ORDER TO SHOW CAUSE
9          IT IS HEREBY ORDERED That Defendants, YELP, INC., and their
10   respective agents, employees, representative, attorneys and all persons acting at
11   their discretion, under their control, or in concert or conspiracy with them appear
12   before this Court located at Courtroom 5, 17th Floor, 450 Golden Gate Avenue,
13   San Francisco, California, on __________________________, 2019, at _______m
14   in Courtroom 5, and show cause why an Order should not issue restraining the
15   following acts:
16         1)      Retaliating against Plaintiff and Plaintiff’s witnesses, and business
17   associates;
18         2)      engaging in racketeering activities aimed to harm Plaintiff, and or
19   Plaintiff’s business
20

21   IT IS FURTHER ORDERED that:
22         Service of this Order must be by
23   ____________________________________________________ with proof of
24   service being filed with the Court on the date of hearing.
25         Opposition shall be filed and served no later than ________ m on
26   _________________, 2019.
27                                              2

28                                 [PROPOSOED]ORDER
             Case 3:19-cv-01188-EMC Document 51 Filed 05/04/19 Page 3 of 4




1          Reply papers shall be filed and served no later than ________ m on
2    _________________, 2019.
3          Service of Opposition and Reply papers may be served via mail, facsimile,
4    or by personal service in the manner most likely to effectuate timely receipt.
5

6    DATE: _______________________
7

8                                    BY: ________________________________
9                                           UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                             3

28                                [PROPOSOED]ORDER
              Case 3:19-cv-01188-EMC Document 51 Filed 05/04/19 Page 4 of 4




1
                                      CERTIFICATE OF SERVICE
2

3    I, the undersigned, declare that I am over the age of 18 and am not a party to this action. My
     business address is 16450 Palomino PL 204, Canyon Country, California 91387.
4
     On the May 03, 2019 I served a copy of the foregoing documents entitled
5

6    [PROPOSOED]ORDER
7

8    On the interested parties in said case as follows:

9    BRIAN A. SUTHERLAND (SBN 248486)
     BSUTHERLAND@REEDSMITH.COM
10
     REED SMITH LLP
11   101 SECOND STREET, SUITE 1800
     SAN FRANCISCO, CA 94105-3659
12

13
     The above parties were served electronically via email upon verified stipulation within the
14   emails. I hereby certify that I filed the foregoing with the United States District Court, Northern
     District of California.
15

16
     I declare under penalty of perjury under the laws of the United States of America that the
     foregoing is true and correct. This declaration is executed in Los Angeles, California on May 3,
17   2019.
18

19
                                                   ________________
                                                   /s/ Jaron Brignac
                                                   Jaron Brignac
20

21

22

23

24

25

26

27                                                        4

28                                     [PROPOSOED]ORDER
